DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed 18 November 2019 has been received and considered.
Claims 1-19 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "regularly" in claim 13 is a relative term which renders the claim indefinite.  The term "regularly" is not defined by the claim, the specification does not provide a standard for ascertaining the It is unclear how often the context parameter needs to be generated to be considered “regularly”.  For example, some context information is updated constantly, e.g. time, and other may only be updated daily.  As such it is unclear what constitutes “regularly”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is dependent from itself and therefore is an improper dependent claim as it does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 20050102504) in view of Kim et al. (US 20150237027).
As per claims 1 and 17-19, Le et al. discloses an entity, medium and communication method between at least two communicating entities, a first communicating entity generating at least one payload data message, emitted to a second communicating entity, comprising a payload field including payload data and an authentication header (see paragraphs [0084] and [0057]-[0072]), said method being characterized in that it includes comprising, for generating said message: 
generating a context parameter including at least one datum representative first entity (see paragraphs [0056]-[0066] where the packet must include source and destination addresses for the context of where the packet is coming from and going to for the system to work and also includes contextual data regarding signaling data for optimization);
generating a security profile integrated into the authentication header and defining the conditions: of encrypting the payload data of the message; of generating a signature by a signature algorithm applied at least to the payload data; generating said signature integrated into the authentication header (see paragraphs [0056]-[0076] where the extension header includes an SPI which by definition is used to lookup a security association which includes all the data which describes which algorithms and keys for encryption of the data and authentication of the packet, and also the header 
inserting a stored identifier of the first communicating entity into the authentication header (see paragraphs [0056]-[0066] where the packet must include source and destination addresses for the context of where the packet is coming from and going to for the system to work); 
inserting the context parameter into the payload field or into the authentication header; aggregating the payload field and the header (see paragraphs [0056]-[0076] and [0084] the generation of the packet).
While the Le et al. system generally discloses the inclusion of context information in the generation of the message, there lacks an explicit teaching that the context parameter including at least one datum representative of a hardware configuration of the first entity.
However, Kim et al. teaches including a context parameter including at least one datum representative of a hardware configuration of the first entity which includes a sensor (see paragraph [0044]-[0048] where the authentication header includes the device information and/or device location information from a GPS sensor).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the specific context information of Kim et al. in message of the Le et al. system.
Motivation to do so would have been to control data transmission between a remote user terminal and a cloud service based on various types of context information (see Kim et al. paragraph [0011]).
As per claim 2, the modified Le et al. and Kim et al. system discloses the message emitted to the second communicating entity is transmitted in an applicative layer of a data network to which the first 
As per claim 4, the modified Le et al. and Kim et al. system discloses protecting the context paragraph using a key (see Kim et al. paragraph [0052]), but fails to explicitly disclose the key is an asymmetric public key encrypting the context parameter for decryption by the second communicating entity using a decryption key.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use asymmetric encryption for protecting context parameter of the modified Le et al. and Kim et al. system as this is one of the most common and widely used methods of protecting transmitted network data.
As per claim 5, the modified Le et al. and Kim et al. system discloses the second communicating entity comprises a database storing a plurality of context parameters, each being associated with one among several first entities, the receiving by the second communicating entity of said message emitted by the first communicating entity including: verifying that the context parameter and the identifier of the first communicating entity received by the second communicating entity are present in the database; processing said message received when the verification state is validated (see Kim et al. paragraphs [0059]-[0066] where steps are repeated for any device attempting to connect).
As per claim 7, the modified Le et al. and Kim et al. system discloses the context parameter is included in the authentication header (see Kim et al. paragraphs[0044]-[0048]), the signature being also applied to the context parameter (see Le et al. paragraph [0080] the check value is over the entire message excluding itself).
As per claim 8, the modified Le et al. and Kim et al. system discloses the use of sensor data, but fails to explicitly disclose the payload includes sensor data.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill 
As per claims 15 and 16, the modified Le et al. and Kim et al. system discloses the security profile defines the conditions for generating a signature by the signature algorithm which is applied to the payload data of the message, to the context parameter and to the message identifier, where the data signed by the signature algorithm comprise: the security profile; the identifier of the first communicating entity (see Le et al. paragraphs [0056]-[0076] where the extension header includes an SPI which by definition is used to lookup a security association which includes all the data which describes which algorithms and keys for encryption of the data and authentication of the packet, and also the header includes the PDFs which describe which portions are encrypted; see also paragraph [0080] where the check value is an authentication signature over the data and not included in the payload which is therefore considered to be the header).
Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Le et al. and Kim et al. system as applied to claims 1, 5, and 7 above, and further in view of Kim et al. (US 20210012008) (herein after Kim008).
As per claims 3 and 6, the modified Le et al. and Kim et al. system fails to explicitly disclose the context parameter further comprises one or more of data from the following ones: an identifier  of a calculator  of the first communicating entity; a datum representative of the used and not used input/output ports of the first communicating entity ; an update date of a firmware of the first communicating entity; a datum representative of the memory space occupied by the firmware and he receiving by the second communicating entity of said message emitted by the first communicating entity further includes: analysing by an application manager the second communicating entity in order to determine whether an update of a firmware or an installation of a new first communicating entity has occurred; updating the database of the second communicating entity taking into account the context 
However, Kim008 teaches a context parameter further comprises one or more of data from the following ones: an identifier  of a calculator  of the first communicating entity; a datum representative of the used and not used input/output ports of the first communicating entity ; an update date of a firmware of the first communicating entity; a datum representative of the memory space occupied by the firmware and he receiving by the second communicating entity of said message emitted by the first communicating entity further includes: analysing by an application manager the second communicating entity in order to determine whether an update of a firmware or an installation of a new first communicating entity has occurred; updating the database of the second communicating entity taking into account the context parameter and the identifier of the first communicating entity received when the analysis indicates that an update or a new installation has occurred (see paragraphs [0067]-[0078])
At a time before the effective filing date of the invention, it would have been obvious to include the firmware data in at least one of the messages of the modified Le et al. and Kim et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure the firmware is updated and verified to prevent systems with outdated firmware from accessing the system.
As per claim 9, the modified Le et al. and Kim et al. system generally discloses the use of a key, but fails to explicitly disclose the use of a symmetric key for generation of the signature and the encrypted payload data.
However, Kim008 teaches the use of a symmetric key for the generation of an encrypted signature and an encrypted payload data (see paragraphs [0067]-[0078]).
At a time before the effective filing date of the invention, it would have been obvious to use a symmetric key for the signature in the modified Le et al. and Kim et al. system.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Le et al. and Kim et al. system as applied to claim 1 above, and further in view of Mullins et al. (US 20160049006).
As per claim 13, the modified Le et al. and Kim et al. system fails to explicitly disclose the payload data comprise the context parameter, the context parameter being regularly generated and emitted.
However, Mullins et al. teaches including regularly generated and emitted contextual data in the payload (see paragraph [0052]).
At a time before the effective filing date it would have been obvious to one of ordinary skill in the art to include context information in the payload of the modified Le et al. and Kim et al. system.
Motivation to do so would have been to collect data based on frequencies and threshold triggers (see Mullins et al. paragraph [0052]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Le et al. and Kim et al. system as applied to claim 1 above, and further in view of Mityagin et al. (US 20150249647).
As per claim 14, the modified Le et al. and Kim et al. system generally discloses the use of a message identifier (see Le et al. paragraph [0061]), but fails to explicitly disclose generating a message identifier calculated from: a randomly generated parameter and provided by a random module and; an expiry date generated by a clock module; inserting the message identifier into the authentication header of said message.
However, Mityagin et al. teaches generating a message identifier calculated from: a randomly generated parameter and provided by a random module and; an expiry date generated by a clock module (see paragraph [0083]).

Motivation to do so would have been to have a secured identifier (see Mityagin et al. paragraph [0083]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,070,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘537 claims anticipate the currently pending claims.  More specifically claim 1 of the current application is anticipated by claim 1 of the ‘537 patent because the equipment identifier of the patented claim corresponds to the context parameter of the current claim.  Furthermore, any of the remaining limitations are obvious over the patented claims in view of the prior art references as put forth above.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the general ideas of using asymmetric keys to exchange a symmetric key, but fails to teach the details of claim 10 when in combination with its intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to contextual information included in messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419